UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6848



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAMUEL ROBERT QUEEN, JR.,

                                              Defendant - Appellant.




                            No. 99-6849



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAMUEL ROBERT QUEEN, JR.,

                                              Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore.   Walter E. Black, Jr., Senior District
Judge. (CR-93-369-B, CA-97-2980-B)


Submitted:   December 29, 1999            Decided:   January 13, 2000
Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


No. 99-6848 dismissed and No. 99-6849 affirmed by unpublished per
curiam opinion.


Samuel Robert Queen, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Samuel R. Queen, Jr., appeals from the district court’s order

denying his Fed. R. Civ. P. 60(b) motion for relief from the

court’s prior judgment on his Fed. R. Crim. P. 41(e) motion (No.

99-6849).     We have reviewed the record and the district court’s

opinion and find no reversible error.    We therefore affirm the de-

nial of this motion on the reasoning of the district court.     See

United States v. Queen, Nos. CR-93-369-B; CA-97-2980-B (D. Md.

May 14, 1999).

     Queen also appeals the district court’s order denying his mo-

tion for recusal of the district judge in the proceedings involving

Queen’s motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999)

(No. 99-6848). Because Queen’s informal brief fails to contain any

argument concerning the district court’s decision denying his re-

cusal motion, consideration of this claim is waived.    See 4th Cir.

R. 34(b).    Accordingly, we deny a certificate of appealability and

dismiss this appeal on the reasoning of the district court.        See

United States v. Queen, Nos. CR-93-369-B; CA-97-2980-B (D. Md. May

14, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                          No. 99-6848 - DISMISSED

                                          No. 99-6849 - AFFIRMED


                                  3